Citation Nr: 1207106	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  11-19 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a left knee condition due to Department of Veterans Affairs (VA) surgery on November 23, 1993, and, if so, whether compensation is warranted.

2.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of spinal stenosis, status post lumbar decompression laminectomy with fusion due to VA surgery on June 22, 1995, and, if so, whether compensation is warranted.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of right foot drop at the ankle (also claimed as big toe drop) due to the VA surgery on June 22, 1995.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a right foot condition (also claimed as numbness and inability to move toes) due to the VA surgery on June 22, 1995.

5.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a lower right leg condition (also claimed as pain) due to the VA surgery on June 22, 1995.

6.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of left foot drop at the ankle (also claimed as big toe drop) due to the VA surgery on June 22, 1995.

7.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a left foot condition (also claimed as numbness and inability to move toes) due to the VA surgery on June 22, 1995.

8.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a lower left leg condition (also claimed as pain) due to the VA surgery on June 22, 1995.


WITNESSES AT HEARINGS ON APPEAL

The Appellant-Veteran and his friend (M.G.)


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty in the military during World War II, from June 1943 to September 1945.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2010 rating decision of the VA Regional Office (RO).

The Veteran had a hearing at the RO in September 2010 before a local Decision Review Officer (DRO).  The Veteran had another hearing in November 2011, this time at the Board's offices in Washington, DC (Central Office (CO) hearing) before the undersigned Veterans Law Judge.  Transcripts of the proceedings are of record.  During his hearing before the Board, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The Board advanced this appeal on the docket (AOD) pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This decision will address the several § 1151 claims concerning the VA surgery on June 22, 1995.  The remaining issue concerning whether there is new and material evidence to reopen the previously denied claim of entitlement to § 1151 compensation for residuals of a left knee condition, on account of the other VA surgery in question on November 23, 1993, is instead being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

Also, the issue of entitlement to § 1151 compensation for residuals of pressure burns and blistering of the chest due to the VA surgery on June 22, 1995, has been raised by the record, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not presently have jurisdiction to consider this additional claim, so it is referred to the RO for appropriate development and consideration.  Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  A November 2008 rating decision denied the Veteran's claim of entitlement to § 1151 compensation for residuals of spinal stenosis, status post lumbar decompression laminectomy with fusion; in response, he filed a timely notice of disagreement (NOD) to initiate an appeal of that decision, but in a January 2009 statement, prior to the promulgation of a decision in that appeal, he withdrew that NOD through his then authorized representative.

2.  Additional evidence submitted since that November 2008 rating decision, however, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate this claim, and raises a reasonable possibility of substantiating this claim for § 1151 compensation for residuals of spinal stenosis, status post lumbar decompression laminectomy with fusion due to his VA surgery on June 22, 1995.

3.  He has additional disability - notably, pain, weakness, and numbness of his lower extremities and bilateral foot drop - as a result of that surgery at the VA Medical Center (VAMC) in Philadelphia, Pennsylvania, on June 22, 1995.

4.  In May 1995, however, prior to undergoing that June 22, 1995 surgery at issue, he gave his informed consent to this procedure.

5.  The most probative (meaning competent and credible) evidence is against finding that any non-VA medical personnel (e.g., outside interns, etc.) treated him during that June 22, 1995 surgery.


6.  A June 2011 medical opinion indicates the additional disability, referring to the bilateral foot drop and weakness of the lower extremities, is a reasonably foreseeable consequence under the circumstances since they are 
well-known, established, complications of the type of surgery the Veteran had on June 22, 1995.  The most probative evidence indicates the proximate cause of his spinal stenosis, right foot drop at the ankle, right foot condition, lower right leg condition, left foot drop at the ankle, left foot condition, and lower left leg condition was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA medical staff in the provision of that surgery and in the follow-up treatment he additionally received.


CONCLUSIONS OF LAW

1.  The November 2008 rating decision is final and binding as to the claim of entitlement to § 1151 compensation for residuals of spinal stenosis, status post lumbar decompression laminectomy with fusion due to the VA surgery on June 22, 1995.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.204, 20.302, 20.1103 (2011).

2.  But there is new and material evidence since that November 2008 rating decision to reopen this claim of entitlement to § 1151 compensation for the spinal stenosis due to that VA surgery on June 22, 1995.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Still, the criteria are not met for § 1151 compensation for the spinal stenosis due to that VA surgery on June 22, 1995, or for any of the additionally claimed residuals - namely, the right foot drop at the ankle, right foot condition, lower right leg condition, left foot drop at the ankle, left foot condition, and lower left leg condition.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Governing Statutes, Regulations and Case Law

Compensation benefits may be awarded for a "qualifying additional disability" under the provisions of 38 U.S.C.A. § 1151 in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  To constitute a "qualifying additional disability," the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment or examination or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

For a claim filed before October 1, 1997, a claimant is not required to show fault or negligence in the provision of the treatment at issue, only that he has additional disability as a consequence of the treatment.  38 C.F.R. § 3.358 (2011).  See also Brown v. Gardner, 115 S. Ct. 552 (1994) (the language of the statue was plain and did not require a showing of fault).  But for a claim, instead, as here, that was filed on or after October 1, 1997, there is this requirement.  38 C.F.R. § 3.358 applies to a claim filed before October 1, 1997, whereas 38 C.F.R. § 3.361 applies to a claim, as here, filed on or after that date.

In pertinent part, 38 C.F.R. § 3.361 (2011) provides as follows.  In determining whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Proximate cause also may be established where the Veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2). 

As for whether there was informed consent, VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment, the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c). 

In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that:  (i) require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; or (v) require injections of any substance into a joint space or body cavity.  The informed consent process, including signed consent form, must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d). 

Where the determinative issue in a case involves causation or diagnosis, there generally must be competent medical evidence supporting the claim; unsubstantiated lay assertions usually are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence relating a current disorder to service or, in this particular instance, to an episode of VA treatment, generally must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, at 494-97 (1997).

Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection" (or again, here, a § 1151 claim).  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  38 C.F.R. § 3.159(a)(2).  The determination as to whether medical evidence is needed to demonstrate that a Veteran presently has a condition related to or the result of his VA treatment, or whether lay evidence will suffice, depends on the nature of his present condition (e.g., whether his present condition is of a type that requires medical expertise to identify it as the same condition that may have resulted from the treatment in question).  Savage, 10 Vet. App. a 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  But, again, supporting medical evidence is required when the type of condition at issue is not readily amenable to lay diagnosis or probative comment on its etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

II.  Factual Background

The record shows that on May 25, 1995, the Veteran signed Standard Form 522, Regulation for Administration of Anesthesia and for Performance of Operations and Other Procedures stating that he understood the nature of the procedure, attendant risks involved, and expected results.  He was explained the purpose of the upcoming operation, possible alternative methods of treatment, the risks involved, and the complications of the surgery.  He was informed that the surgery would remove bone impinging on his spinal cord, and that rods and screws would attach bone from his hip to stabilize the area.  He subsequently had this surgery on June 22, 1995, involving a lumbar decompressive laminectomy at the VAMC in Philadelphia, Pennsylvania, under the direction of a VA surgeon.

Post-operative notes reveal that, during the dissection of the L5 transverse process, the Cobb elevator slipped and hit the dura mater, which created a dural leak.  The leak was repaired in an uneventful fashion.  Several of the pedicle screws were noted to have been placed within the disc space and were repositioned.  Positioning of the sacral screws was difficult because of the overriding ilium, but it was performed eventfully.  Following that procedure, neurological examination noted the Veteran had ankle dorsiflexion and digital extension, but the extensor hallucis longus muscles were weak bilaterally.  It was noted that he complained of severe pain following the surgery.

He was admitted to the VAMC rehabilitation unit on July 3, 1995, complaining of ambulation difficulty and activities of daily living dysfunction.  He was discharged on July 19, 1995.  A follow-up X-ray of his lumbar spine in August 1995 noted that the metallic screw and rod were in satisfactory position and alignment.

In April 2000, he underwent removal of the pedicle screws and new hardware was constructed.  No dural leakage was noted.  Treatment records noted that surgery was uneventful.

In November 2007, in part, he requested § 1151 compensation for residuals of spinal stenosis, status post lumbar decompression laminectomy with fusion, which he alleged were due to his VA surgery on June 22, 1995.  After the RO denied his claim, he filed a timely NOD in December 2008 to initiate an appeal of the decision, but he subsequently withdrew his appeal in January 2009.  See 38 C.F.R. § 20.204.

An intervening letter from the University of Pennsylvania Medical School to Congressman Joe Sestak dated in July 2008 is of record.  It states the Veteran was never treated at that university's hospital, while acknowledging that several physicians who had treated him at the VAMC also have University of Pennsylvania affiliations.

In a September 2010 letter, the Veteran's private physician for over 12 years, K.M.S., M.D., stated the Veteran developed failed back surgery syndrome, bilateral neuropathy, right leg foot drop, and chronic left leg edema that began after the June 22, 1995 surgery.


A VA podiatry examination was performed in December 2010.  The evaluating podiatrist opined that, due to the generality of the Veteran's symptoms (weakness and numbness) of the lower extremities, it would be mere speculation to opine whether the surgery in question caused these symptoms.  This podiatrist also indicated this question would best be answered by a neurosurgeon.

A VA peripheral nerves examination was performed that same month, so also in December 2010.  The examiner stated the Veteran had neurological abnormalities that appeared consistent with L4-S1 radicular abnormalities and that they were temporally related to after spinal surgery.  She agreed, however, that this question would best be answered by a neurosurgeon.

A VA compensation examination was later performed in February 2011.  The examiner opined that it was less likely than not that any of the Veteran's lower extremity symptomatology was related to the June 22, 1995 spinal fusion.  This commenting examiner stated that post-surgery treatment notes failed to indicate the Veteran had any of these conditions.  The post-service treatment notes indicated he had good motor strength and mildly impaired sensation.

Another VA compensation examination was performed in April 2011.  The examiner, in multiple notes, provided several opinions.  He stated that any opinion regarding the cause of the Veteran's claimed problems with his feet since the lumbar spine surgery in 1985 would require speculation on his part.  But in another note, he stated that it is at least as likely as not that the Veteran's low back pain is related to that June 22, 1995 surgery.

In a June 2011 addendum, this VA examiner withdrew his prior opinion regarding the erroneous statement about a 1985 surgery.  He stated that the Veteran had short term postoperative relief from his back pain subsequent to the June 22, 1995 surgery.  He began experiencing right foot drop and weakness with multiple falls, and left foot weakness and numbness in the legs and feet, right lower extremity greater than left lower extremity.  This examiner then opined that it was at least as likely as not that the Veteran's bilateral foot drop and ankle weakness were related to his back problems and that spine surgery can be associated with these problems.  The examiner also opined that VA did not fail to provide the degree of care that would be expected of a reasonable health care provider, that there are risks due to any medical or surgery treatment, that VA examinations, hospital care, medical and surgery treatment were performed with the full and complete informed consent of the Veteran, that the additional disabilities related to the June 22, 1995 lumbar decompressive laminectomy were anticipated and considered prior to the treatment, and that VA completely and appropriately fulfilled its obligations to the Veteran.

III.  Petition to Reopen a Final and Binding prior denial of the Claim

In general, rating decisions that are not timely appealed are final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2011).  If however new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and the former disposition reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

Here, as already alluded to, although the Veteran filed a timely NOD in December 2008 to initiate an appeal of the RO's initial denial of his claim for spinal stenosis, status post decompression laminectomy with fusion, he subsequently withdrew that earlier claim and appeal in January 2009.  See 38 C.F.R. § 20.204 (2011) (indicating that an appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision and that withdrawal may be made by the appellant or by his or her authorized representative).  Except for appeals withdrawn on the record at a hearing, appeal withdraws must be in writing.  Id.  In the present case, the Veteran, through his then representative of record, withdrew that earlier appeal in a January 2009 letter.  Thus, that earlier rating decision denying this claim is final and binding, in turn requiring new and material evidence during the years since to reopen this claim.


In the June 2011 statement of the case (SOC), the RO determined the June 2011 VA examiner's opinion was new and material and therefore reopened the claim.  So, too, must the Board make this threshold preliminary determination, however, before proceeding further, because it affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant because further consideration of the claim is neither required nor permitted.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 138-843.  See also McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted); Butler v. Brown, 9 Vet. App. 167, 171 (1996); and VAOPGCPREC 05-92 (March 4, 1992).

"New" evidence means evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened and VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).


In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court/CAVC) interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (indicating new evidence may be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

In April 2010, the Veteran filed his petition to reopen this claim.  And in light of the holdings in Shade and Hodge, supra, the Board finds that the statement from Dr. K.M.S and the June 2011 VA examiner's opinion confirming the Veteran has additional disability since his June 22, 1995 surgery, are both new and material and raise a reasonable possibility of substantiating his claim.  See 38 C.F.R. § 3.156(a).  At the very least, this additional evidence suggests a cause-and-effect correlation between that surgery and this additional disability.

Since there is this new and material evidence to reopen this claim, the Board need not discuss whether the Veteran received the type of Veterans Claims Assistance Act (VCAA) notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), insofar as notifying him of the evidence necessary to substantiate the element or elements of this claim that were found insufficient in the previous denial.  Kent, 20 Vet. App. at 10-11; see also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  This is because the Board is reopening the claim, regardless, that is, irrespective of any Kent concerns.  So even were the Board to assume, for the sake of argument, that he has not received this notice, this ultimately would be inconsequential and, thus, would amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.

IV.  Section 1151 Claims

A.  The Duties to Notify and Assist

Having reopened this claim on the basis of this new and material evidence, the Board must next determine whether the Veteran would be unduly prejudiced by the Board immediately proceeding with the readjudication of this claim on its underlying merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  The Veteran will not be prejudiced by this, however, since the RO also reopened his claim in the June 2011 SOC mentioned and readjudicated the claim on its underlying merits.  So he has had ample opportunity to argue the underlying merits of this claim, as in fact he did during his more recent November 2011 hearing before the Board.

That said, before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


The duty to notify has been satisfied in this case by way of a letter to the Veteran dated in April 2010.  The letter informed him of the evidence required to substantiate his claim and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also apprised him of the downstream disability rating and effective date elements of his claim, in compliance with Dingess.  The letter was sent prior to the initial adjudication of his claim in the June 2010 decision at issue, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  He therefore has received all required notice concerning his claim.

VA also fulfilled its duty to assist him with his claim by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained several medical opinions to determine whether he has additional disability as a result of his surgery performed by VA on June 22, 1995, and, if so, whether it was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA medical staff, whether the additional disability was a reasonably foreseeable consequence, and whether there was informed consent.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  So there is medical comment on all of these determinative issues.

Accordingly, the Board finds that no further development of the claims is necessary to meet the requirements of the VCAA.

B.  Analysis

The Veteran asserts he is entitled to § 1151 compensation on the grounds that his spinal stenosis, right foot drop at the ankle, right foot condition, lower right leg condition, left foot drop at the ankle, left foot condition, and lower left leg condition all resulted from his VA surgery on June 22, 1995, either because the procedure was botched or performed by those who did not have the necessary medical training, qualifications and experience, etc.  In further discussing the basis of his claim during his recent November 2011 hearing before the Board, he testified that he went into the hospital fully able to walk but that when discharged he needed to use a walker for assistance, so went from a healthy individual to what now amounts to a virtual cripple.  He also alleged that he was put under anesthesia for at least 17 hours, removed from the VAMC in Philadelphia and taken in a wheelchair against his will to the University of Pennsylvania Hospital, where he was treated as a "guinea pig" for experimental surgery by medical student trainees or interns, etc., who certainly did not have the amount of experience or level of expertise needed for the type of surgery he was supposed to have.  As proof of his being transported from the VAMC, he notes that a VA radiology report dated in June 2007 notes that the patient location states:  "OP unknown," which he asserts means that he was an outpatient, and thus at the University of Pennsylvania.  He also notes that VA treatment notes during the operation list different bed numbers in different rooms, which he asserts means he was moved to another location to be experimented on by University of Pennsylvania medical students.  He additionally points out that 
post-surgery notes indicate the pedicle screws slipped and hit the dura mater, which caused dural leakage.  And he maintains that he had informed VA physicians at the time of his June 22, 1995 surgery that these screws were unsafe, but was told not to worry because they were safe.  But he says he eventually was proven right because the screws were removed during subsequent VA surgery.

He further asserts that this maltreatment and subsequent disability constitute torture, has made him a cripple, and are a violation of international law and multiple international treaties that the United States has ratified.  He maintains, as well, that he did not provide informed consent for allowing any medical trainees, or any medical personnel from the University of Pennsylvania, to operate on him.

The initial lumbar spine surgery in question occurred on June 22, 1995, at the VAMC.  The Veteran later had additional surgery in April 2000 at that same facility to remove the screws inserted into the spine during the first surgery.

In developing this claim for § 1151 compensation, the RO obtained a medical opinion in April 2011 and addendum in June 2011 concerning the merits of this case.  This commenting VA examiner conceded the Veteran has additional disability, namely, right foot drop and weakness with multiple falls, and left foot weakness and numbness in his legs and feet, right lower extremity greater than left lower extremity, thus satisfying the threshold preliminary requirement of a § 1151 claim.  Indeed, this same VA examiner also readily conceded this additional disability is traceable to the June 22, 1995 surgery the Veteran had at the VAMC, so there is the required proof of actual causation.  This confirms the opinion of the Veteran's private physician, Dr. K.M.S., regarding this issue.  So the Board finds that the June 22, 1995 VA surgery caused additional disability.

The Veteran's claim nonetheless fails, however, because he has not also established there was carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on VA's part in the provision of that surgery or even in the evaluation and treatment he received in the aftermath of it.  To this end, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider or furnished the medical treatment at issue without his informed consent.  See 38 C.F.R. § 3.361(d)(1).  So merely having additional disability after the surgery is not sufficient reason, alone, to grant his claims.  This, incidentally, is the primary and critical distinction between claims filed before October 1, 1997, which fall under the purview of 38 C.F.R. § 3.358, versus those, as here, filed since that date, which instead fall under the purview of 38 C.F.R. § 3.361.

And, unfortunately, the VA compensation examiner discounted this notion of any perceived negligence or substandard care.  He concluded, instead, that the Veteran's additional disabilities (referring to the residuals of his lumbar spine surgery) are not at least as likely as not a result of any erroneous VA treatment or surgical procedure.  The June 2011 VA examiner concluded the lower extremities residuals were a reasonably foreseeable consequence or complication of this type of surgery, citing these consequent disabilities as known risks of this sort of procedure.

But that said, before the Board may rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Statements that are inconclusive as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service (or, here, VA treatment in question).  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim because service connection (or, here, § 1151 compensation, which is akin to service connecting the consequent disability) may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of- the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

Indeed, in past decisions the Court also held that saying a condition "may" be related to the Veteran's military service (or, like here, to VA treatment) is tantamount to saying it just as well "may not" be related to his service (or this treatment), so, because of this equivocality, also an insufficient basis to grant the claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997). 

Moreover, additional precedent cases have been issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated a determination regarding service connection [or, here, § 1151 compensation] requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  

In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for the claim; therefore, it is not pertinent evidence regarding the claim. The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service [or, here, the result of VA treatment].

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  That is to say, the Board must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998). 

Once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  See, too, Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"). 

Since the June 2011 medical opinion was based on a review of the claims file and supported by sound rationale, it provides compelling evidence against the Veteran's claim.  In other words, the examining physician in June 2011 applied valid medical analysis to the significant facts of this case in reaching his ultimate conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)  

The Veteran has not presented or identified any medical evidence refuting the VA examiner's unfavorable conclusions.  Although the Veteran's private physician, Dr. K.M.S., like the VA examiner, confirmed the Veteran has additional disability of his lower extremities due to the June 22, 1995 surgery, the Veteran's private physician did not give any comment or opinion regarding the additional and equally important issue of whether this additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, was an event not reasonably foreseeable, or did not involve informed consent.

The Veteran is certainly competent, even as a layman, to comment on things within the perception of his five senses, such as weakness, numbness, and pain in his lower extremities since that surgery and that he was taken out of the VAMC to the University of Pennsylvania Hospital, although he also readily admits that he was under anesthesia at the time and indeed was for quite some time.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

In contending that his lower extremities residuals were not a reasonably foreseeable consequence of his lumbar spine surgery, the Veteran also alleges that he was never properly informed that medical student trainees would be operating on him.  His statements, made in 2007 and since, that he essentially was taken from the VAMC, moved to another location, operated on by medical students, and tortured during his June 1995 VA surgery are not credible, however.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence).  And his lay testimony concerning this has to be both competent and credible to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Moreover, the ultimate probative value of his lay testimony is not determined in a vacuum or isolation, rather, in relation to the other relevant evidence in the file, including the pertinent medical evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


It simply is inconceivable that he would fail to inform that same VAMC of such substandard and horrible treatment when he presented in 2000 for the follow-up operation if, for no other reason, then to try and avoid the reoccurrence of such horrible treatment or substandard level of care that he supposedly had received during his earlier June 1995 operation.  However, his treatment notes from 2000 do not bear this out or convey that he made any such accusations.  In addition, he requested compensation for such terrible treatment initially in 2007, more than 12 years after the putative horrible treatment.  See generally, Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period after service without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease incurred in service resulted in any chronic or persistent disability).

Regarding his assertions that a June 2007 VA treatment record notes that the patient location states:  "OP unknown," this is not probative of the issue of whether he was experimented on by University of Pennsylvania students at another location, as it relates to his location in 2007, so som e 12 years after the VA surgery in question, which had occurred in June 1995.  The Board has no explanation regarding why VA treatment records during June 1995 list different bed and room numbers, but again this evidence is not probative of the issue of whether he was experimented on by University of Pennsylvania students at another location entirely.  Indeed, an official at the University of Pennsylvania Hospital has in no uncertain terms indicated the Veteran was not a patient there during the relevant time at issue, also further explaining that some of the doctors that work at the local VAMC in Philadelphia also have affiliations with the University of Pennsylvania Hospital.  In fact, the two hospitals apparently also are in close proximity.


And in a similar vein, the VA examiner found that the Veteran had signed a surgical informed consent form in May 1995 for the lumbar spine surgery he subsequently had in June 1995.  And there was explanation on the form of the possible risks associated with this type of surgery.  So there is probative evidence confirming the Veteran decided, in spite of these known risks and possible complications, to have the lumbar spine surgery - so was appropriately informed of its potential complications and consequences.  See 38 C.F.R. §§ 3.361(d)(2) and 17.32 (2011). 

The Veteran also has pointed out that dural leakage was noted during his June 1995 surgery and that the screws inserted into his spine eventually had to be removed.  This, itself, however, is not tantamount to concluding there was negligence or a substandard of care in the insertion of these screws because such may occur even in operations that are considered successful.  This especially is true since the leakage was stopped during the surgery and since there is no indication he suffered any residual disability from the temporary leakage, even accepting that these screws later had to be removed.

The Board therefore finds that the preponderance of the evidence is against the claims of entitlement to § 1151 compensation for spinal stenosis, right foot drop at the ankle, right foot condition, lower right leg condition, left foot drop at the ankle, left foot condition, and lower left leg condition due to VA surgery in June 1995.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal of these claims must be denied.



ORDER

New and material evidence having been received, the petition to reopen the claim for § 1151 compensation for spinal stenosis due to the surgery performed on June 22, 1995, by VA is granted.  To this extent only, this appeal is allowed.

The underlying claims for § 1151 compensation for the spinal stenosis, right foot drop at the ankle, right foot condition, lower right leg condition, left foot drop at the ankle, left foot condition, lower left leg condition, all alleged to be due to or the result of that VA surgery on June 22, 1995, are denied.


REMAND

Regarding the remaining left knee claim, during his hearing in September 2010 before a local Decision Review Officer, the Veteran testified that medical students at the VAMC had improperly removed his meniscus, and that a private physician, Dr. F, had discovered the problem in a standing X-ray and had corrected the mistake by performing a partial left knee replacement.  See hearing transcript (T.) at page 10.  The Decision Review Officer then asked the Veteran whether any physician had informed him that the left knee disability was related to service.  Id.  However, that Decision Review Officer did not ask whether any physician had instead informed the Veteran that his left knee disability was related to or the result of his November 23, 1993 left knee surgery that VA had performed.  Id.  This does not constitute new and material evidence to reopen this claim but does invoke VA's duty to inform the Veteran of the necessity to submit evidence to reopen this claim.  See Graves v. Brown, 8 Vet. App. 522, 525 (1996); see also Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding that the relevance of documents cannot be known with certainty before they are obtained).  Dr. F's records also need to be obtained.  38 C.F.R. § 3.159(c)(1).


Accordingly, this remaining claim is REMANDED for the following additional development or consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to update the list of the doctors and health care facilities that have treated him for his left knee disability.  Obtain all additional medical treatment records identified (those not already on file).  Enlist his assistance in obtaining these records, including by providing any necessary authorizations.  Specifically request that he provide the necessary authorization to obtain Dr. F's treatment records, particularly those regarding the Veteran partial left knee replacement surgery.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify him of this in accordance with 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).

*He must be specifically informed that he should submit the written opinion of any medical health care provider that has told him that his left knee disability was caused by improper treatment during his November 23, 1993 VA left knee surgery.  Also inform him that VA will assist him in obtaining this necessary opinion if he provides sufficient information to contact the doctor.


2.  Then determine whether there is new and material evidence to reopen this remaining claim of entitlement to § 1151 compensation for the left knee disability purportedly caused by the VA surgery on November 23, 1993.  If this claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


